Citation Nr: 0300457	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Basic eligibility for VA benefits.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The claimant/appellant asserts he had active military 
service during World War II.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2000 adverse decision of the VA Regional Office (RO) in 
Manila, Republic of the Philippines.


FINDING OF FACT

It is certified that the appellant had no recognized 
active duty service.


CONCLUSION OF LAW

The appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  The 
record includes abstracts of the appellant's service, 
service department certification, and copies of Philippine 
government documents.  The appellant was notified of the 
applicable laws and regulations.  The rating decision and 
the statement of the case have informed him what he needs 
to establish entitlement to the benefit sought and what 
evidence VA has obtained.  He was notified of the 
enactment of the VCAA in November 2001 correspondence.  As 
service department certifications of service are binding 
on VA, there is no additional evidence for the appellant 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The appellant has submitted a copy of a December 1945 
Affidavit for Philippine Army Personnel.  This indicated 
that the appellant's service history was: August 29 to 
August 31, 1942, K Co. 3rd Bn. 83rd Inf.; inducted into the 
USAFFE September 1, 1941; civilian from April 17, 1942 to 
August 7, 1942; I Co. 2nd Bn. 84th Inf. BAC (Guer.) from 
August 8, 1942 to April 9, 1945.  He was finally 
discharged in September 1945.

The claimant submitted a copy of a discharge from the 
Philippine Army which indicated that he served from 
September 1, 1941 to December 1945.

On January 2002 psychiatric examination, the appellant 
reported that he was a prisoner of war from April 10, 
1942, until May 25, 1942.  He indicated he was never a 
civilian, but always operated with a guerilla force.  He 
repeated these allegations verbatim in January 2002 
correspondence.

In February 2002, the National Personnel Medical Center 
(NPRC) certified that the appellant had no service as a 
member of the Philippine Army, including the recognized 
guerillas, in the service of the U.S. Armed Forces.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term 
"veteran of any war" means any veteran who served in the 
active military, naval or air service during a period of 
war.  38 C.F.R. § 3.1(e).  Service as a Philippine Scout 
is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances.  Those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, are included for compensation benefits and DIC.  
Service in the Commonwealth Army of the Philippines from 
and after the dates and hours when called into service of 
the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  
Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but 
not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. 
§ 3.9(a) and (d).

For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate 
service department under the following conditions:  (1) 
The evidence is a document issued by the service 
department.  A copy of an original document is acceptable 
if the copy was issued by the service department or if the 
copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document 
in the custodian's custody; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).   

Whether a claimant is a veteran and thus has basic 
eligibility to VA benefits is a question dependent on 
Service Department certification.  38 C.F.R. § 3.9 (a)(d); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In the 
instant case, the service department has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The 
information the certification is based on is that supplied 
by the appellant.  Documents submitted by the claimant to 
contest the certification are copies, not originals, and 
are not certified by a public records custodian to be true 
and exact copies of documents in the custodian's custody.  
38 C.F.R. § 3.203(a)(1).  The Board is bound by the no 
service certification by the service department.  
38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  

Accordingly, the Board finds that the appellant did not 
have recognized active service that would confer on him 
veteran's status, and eligibility for VA benefits.  Since 
the law is dispositive of this issue, the appellant's 
claim must be denied because of the absence of legal merit 
or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430.


ORDER

The appeal to establish basic eligibility for VA benefits 
is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

